Title: To Thomas Jefferson from Albert Gallatin, 2 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Monday morning—Nover. 2. 1807
                        
                        The two vacant offices are
                        Surveyor of the port of Pittsburgh 
                  
                        Do   do   of Cincinnati
                        The first may be filled by enquiring from Hoge & Smith of Pennsa.—It is in Smith’s district, but much
                            nearer to Hoge. Perhaps the list of candidates for Register may supply a name for the Cincinnati Surveyor. Old Goforth
                            might do; it is a sinecure of 150 dollars.
                        It seems to me that Symmes stands first for the Register’s office, (vice Killgore) Yet Worthington &
                            probably Tiffin are against him; & a verbal application has been made in behalf of Judge Sprigg. 
                  Respectfully
                        
                            Albert Gallatin
                            
                        
                    